DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (CN-1088266-A), hereinafter Yang.
Regarding Claim 1, Yang teaches a hydrometallurgical process for recovering various metals from sulfide copper ore (P. 1 Par. 1) which includes a redox reaction to produce elemental sulfur (P. 2 Par. 2-5) as well as the prevention of the oxidation of elemental sulfur (P. 2 Par. 6-7) which is the same as the claimed leaching the substrate with an aqueous oxidant in an amount sufficient to oxidize the metal sulphide to elemental Sulphur and oxidized metal and to convert the metal oxide, if present, to a metal salt, to obtain a pregnant solution and a solid, wherein the oxidation potential of the oxidant is adjusted to a desired oxidation potential that is insufficient to oxidize the sulphide to a hexavalent state.
	Yang further teaches the process including a filtration and separation following the leaching (P. 2 Par. 8-9) which is the same as the claimed separating the solid and the pregnant solution obtained in step a.

	Yang further teaches solid-liquid separation and filtering following the treatment with ammonium hydroxide (P. 2 Par. 9) which is the same as the claimed separating the leachate from the residual solids.
	Yang further teaches extraction of copper powder and iron powder from the liquid produced (P. 3 Par. 10) which is the same as the claimed recovering the metal from one or more of the leachate and the residual solids.

	Regarding Claim 3, Yang teaches the claim elements as discussed above. Yang further teaches the presence of Fe3+ ions which produce Fe2+ ions (P. 2 Par. 4) which is ferric iron acting as an oxidizing agent which is the same as the claimed the aqueous oxidant is ferric iron, optionally further comprising an acid. 

	 Regarding Claim 5, Yang teaches the claim elements as discussed above. Yang further teaches copper, silver, gold, and lead being leached from the sulfide copper ore (P. 1 Par. 1) which is within the claimed one or more of the following characteristics: (a) the substrate comprises silver, copper. zinc, gold. lead, or a combination thereof: (b) the method further comprises precipitation of the metal from the leachate; (c) the substrate is electric arc furnace dust, steel dust, foundry dust, tailings, crushed ore. mine sludge, or a combination thereof; (d) step b) further comprises filtering to obtain the solid and the pregnant solution, and/or wherein the method further comprises, after one or more of steps c) - e), 

	Regarding Claims 12 and 13, Yang teaches the claim elements as discussed above. Yang further teaches lead being in the sulfide copper ore (P. 1 Par. 1) as well as the application sodium hydroxide to the leaching slag containing lead (P. 3 Par. 3) which is the same as the claimed the substrate comprises lead, and step c) further comprises contacting the oxidized metal with an alkali metal hydroxide of claim 12, and overlaps the claimed alkali metal hydroxide being in an amount to form soluble alkali metal plumbate of claim 12, and is within the claimed the alkali metal hydroxide is sodium hydroxide or potassium hydroxide of claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-1088266-A), hereinafter Yang, in view of Dahal et al. (WO-2012040829-A1), hereinafter Dahal.
	Regarding Claims 2 and 4, Yang teaches the claim elements as discussed above. Yang does not explicitly disclose the claimed the aqueous oxidant is selected from the group consisting of a water-
	Dahal teaches a leaching process similar to that of Yang which includes the use of a water-soluble hypochlorite (P. 4 L. 4-5) specifically sodium hypochlorite in order to oxidize sulphide to elemental sulphur (P. 4 L. 19-25) which is desired by Yang as discussed above, and which is within the claimed the aqueous oxidant is selected from the group consisting of a water-soluble peroxide, a water-soluble perchlorate, a water-soluble hypochlorite and ferric iron of claim 2 and is the same as the claimed the water-soluble hypochlorite is sodium hypochlorite of claim 4.
	Since Dahal teaches the oxidizing agent of sodium hypochlorite oxidizing sulphide to elemental Sulphur, and Yang desires to oxidize sulphide to elemental Sulphur, a person having ordinary skill in the art would find it obvious to apply the sodium hypochlorite according to Dahal to the process according to Yang.

	Regarding Claim 11, Yang as modified by Dahal teaches the claim elements as discussed above. Yang does not explicitly disclose the claimed the desired oxidation potential of the aqueous oxidant for step a) is maintained by reagent addition.
	Dahal further teaches the desired oxidation potential of leachants is maintained by reagent addition in order to beneficially extend the contact time to attain desired recovery and selectivity (P. 4 L. 9-12) which is the same as the claimed the desired oxidation potential of the aqueous oxidant for step a) is maintained by reagent addition.

Regarding Claim 14, Yang as modified by Dahal teaches the claim elements as discussed above. Yang does not explicitly disclose the claimed recycling one or more of the oxidant and the ammonium hydroxide.

It would be obvious to a person having ordinary skill in the art to regenerate the sodium hypochlorite according to Dahal in the process according to Yang in order to beneficially form a closed loop operation and save costs on reagents.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN-1088266-A), hereinafter Yang, in view of Antonir et al. (WO-2011024164-A1), hereinafter Antonir.
	Regarding Claim 9, Yang teaches the claim elements as discussed above. Yang does not explicitly disclose a pH of the aqueous solution.
	Antonir teaches a process for separating metals similar to that according to Yang which includes the use of ammonium hydroxide at a pH of 9-12 in order to beneficially select between co-precipitation and sequential precipitation (P. 21 par. 4 – P. 22 Par. 1) which is within the claimed leaching the solid with an aqueous solution of the ammonium hydroxide, wherein said aqueous solution is at a pH of 9 or above. 
	It would be obvious to a person having ordinary skill in the art to apply the pH of the ammonium hydroxide solution of Antonir to the process of Yang in order to beneificially select between co-precipitation and sequential precipitation as discussed above. 

Response to Arguments
Applicant’s arguments, see P. 9 Par. 4 - P. 10 Par. 1, filed 11/04/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736